Citation Nr: 1230309	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  04-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for idiopathic hypertrophic sub-aortic stenosis (heart disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from June 1980 to June 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2004 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  In correspondence in May 2012, the Veteran withdrew the request for a hearing in writing.  

In September 2004, the Veteran also perfected an appeal of a denial of service connection for gouty arthropathy of multiple joints and degenerative changes of the bilateral knees.  In September 2005, the RO granted service connection for chronic polyarticular gout and assigned a rating that included consideration of the disability associated with both knees.  Therefore, the issue of gouty arthropathy and degenerative changes of both knees are no longer before the Board on appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army quartermaster with overseas service in Germany but no combat service.  He contends that his heart disorder initially diagnosed as idiopathic hypertrophy sub-aortic stenosis is related to unspecified events or manifestations in active duty service.  

Service treatment records are silent for any clear diagnosis or treatment for a heart disorder.   In a September 1985 periodic physical examination, a military physician noted a heart abnormality although he did not indicate a diagnosis. The nature of the abnormality is not clear from the explanatory notes.  There is no concurrent medical history questionnaire for this examination in the records.  In November 1991, the Veteran was diagnosed with mild to moderate hypertension and prescribed medication.  The records do not contain a discharge physical examination.  

In February 2002, the Veteran was admitted to a private hospital for symptoms of lightheadedness and dizziness.  The attending physician noted that the Veteran had a family history of heart disease.  After several diagnostic tests, the physician diagnosed idiopathic hypertrophic sub-aortic stenosis (IHSS) and concluded that it is a genetic disorder.  In September and October 2002, VA clinicians noted that the Veteran's symptoms persisted.  Additional testing confirmed the diagnosis of IHSS with left atrial dilation but with normal left ventricular function.  Clinicians prescribed medication.  

The Veteran received medical care from 2002 to the present at VA facilities in the United States and from private medical providers in Germany.  There are few records of clinical care in the file from 2002 to 2008 but more frequent encounters thereafter.  Clinicians continued to diagnose and monitor the progress of IHSS with symptoms of nocturnal palpitations and daytime shortness of breath.  The Veteran received VA testing and treatment for nocturnal heart palpations in January 2008.  A study in July 2008 showed mild left ventricular hypertrophy and a dilated left atrium but normal left ventricular systolic function.  The VA records in the file appear to be selected pages highlighted and submitted by the Veteran but are not a complete file.  

In April 2009, a physician at a private hospital in Germany noted the Veteran's report that a coronary angiography performed in the United States one year earlier showed coronary artery disease without stenosis.  Records of this angiography are not in the file.  Testing at the German hospital showed no hemodynamically relevant stenosis or acute myocardial ischemia.  Examinations and electrodiagnostic studies obtained by a VA contract examiner in Germany in September 2009 and October 2010 were evaluated as unremarkable.  Nevertheless, the examiners diagnosed coronary artery disease possibly on the basis of the reported angiography some time in 2008.  None of the records mention any aspect of service, and the only opinion on the etiology of is the private physician's 2002 diagnosis of an idiopathic disorder and his notation that the disorder is genetic.  

The Veteran also received on-going treatment for hypertension.  The Veteran was granted service connection for hypertension, effective in June 1992, the date of discharge from active service.  

There is competent medical evidence of some form of heart disease or at least a genetic defect.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is service record evidence of an unspecified heart abnormality noted in the September 1985 physical examination, and the Veteran expressed his lay contention of a relationship to service.  However, the Veteran has not been afforded a medical examination and there is no medical opinion of record relevant to a relationship of the disorder to service or whether the disorder was caused or aggravated by a service-connected disorder including hypertension.  The Board concludes that a VA examination and opinion clarifying the diagnosis of the heart disorder as a chronic disease or genetic defect and addressing the possible secondary relationship to a service-connected disorder is necessary to decide the claim.  38 C.F.R. §§ 3.159 (c), 3.310 (2011).  

The claims file contains two documents from private physicians in the German language.  Translations are need for the following documents marked with tabs in the file: 

July 19, 2010 statement by Dr. S. H (1 page)
July 23, 2010 letter from Drs. J.M. and W.S. (2 pages)

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the dates and location where he underwent a coronary angiography in 2008 or 2009 as reported by the German physician in April 2009.  If the procedure was performed at a private facility, request authorization and request records of this diagnostic procedure.  Associate any records received with the claims file. 

2.  Request a complete file of VA treatment since January 2008 and associate any records received with the claims file.  

3.  Obtain translation from German to English of the documents listed above.  Associate the translations with the claims file. 

4.  Schedule the Veteran for a VA or VA contract examination of his heart disorder.  Request that the examiner review the claims file and note the review in a written report.  Request that the examiner perform any necessary clinical and laboratory diagnostic testing, and provide

a.  A comprehensive diagnosis for the current disorder including whether the Veteran has or had since November 2002 a form of chronic heart disease or a developmental defect; and 

b.  An opinion whether any disease or defect since 2002:

(1) Is congenital and was aggravated (made more severe) by military service; or 

(2)  first manifested as the abnormality noted in the September 1985 military physical examination and continued after service; or  

(3)  first manifested after service and was caused by some aspect of military service; or 

(4)  first manifested after service and was aggravated by a service connected disorder including hypertension or gout.  

c.  Request that the examiner provide an explanation for the diagnosis and findings.  If an opinion cannot be provided, the examiner must explain the reasons such as insufficient current or historical information, lack of knowledge or experience of the examiner, or an insufficient state of relevant medical research.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for idiopathic hypertrophic sub-aorta stenosis or coronary artery.   If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


